Citation Nr: 1018272	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  03-08 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 




INTRODUCTION


The Veteran served on active duty from October 1967 to May 
1969.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision in which the RO 
denied the Veteran's claims.  This case was previously before 
the Board and remanded in March 2006 for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss and 
tinnitus are related to his military service.  

In an April 2010 written brief presentation, the Veteran's 
representative stated that the September 2009 VA examiner 
failed to explain the rationale for her opinion and while she 
discussed occupational and recreational noise exposure, she 
did not address the Veteran's reports of military noise 
exposure, and as a result, her examination was inadequate.  

The Board has reviewed the September 2009 VA examination 
report and agrees that the opinion is found to be inadequate.  
See Barr v. Nicholson, 21. Vet. App. 303 (2007).  First, the 
examiner diagnosed the Veteran with bilateral hearing loss 
and stated that tinnitus was at least as likely as not a 
symptom associated with hearing loss.  The examiner then 
noted that upon entrance to military service the Veteran had 
left ear hearing loss and upon separation there was no 
decrease noted in the Veteran's left ear nor was there 
hearing loss noted in the right ear.  The examiner indicated 
that the Veteran reported pre-service occupational and 
recreational noise exposure and concluded that it was not at 
least as likely as not that his hearing loss was caused by or 
aggravated by his military service.  The examiner provided no 
rationale for her opinion regarding the hearing loss and did 
not discuss the Veteran's military noise exposure.  

With respect to the tinnitus, the examiner noted that the 
Veteran had filed several claims for service connection and 
never mentioned tinnitus and that his claim for tinnitus 
began in 2002, with no other rationale or explanation, the 
examiner opined that the Veteran's tinnitus was not at least 
as likely as not related to his military service.  

Under these circumstances, the Board finds that a medical 
opinion-based on full consideration of the Veteran's 
documented medical history and assertions, and fully stated 
rationale-is needed to resolve the question of whether the 
Veteran's current bilateral hearing loss and tinnitus is 
directly related to service.  See 38 U.S.C.A. § 5103A(d); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Accordingly, the VA should arrange for the Veteran to undergo 
both an audiological evaluation (by another examiner) and an 
ears, nose and throat (ENT) examination at a VA medical 
facility.  

The Board notes that service treatment records showed that 
the Veteran's hearing was tested in October 1967, upon 
induction into the military, and defective hearing was noted 
in the Veteran's left ear.  The right ear was normal.  The 
Veteran acknowledged this hearing defect on his entrance 
physical examination and reported having had chronic ear 
infections from grades 4th-11th.  Hearing loss with acute 
infection was noted in the physician's summary and 
elaboration on the report of medical history.  A hearing test 
was conducted and revealed the following:





HERTZ



1000
2000
3000
4000
Avg.
RIGHT
5
0
5
0
3
LEFT
0
35
20
25
20

Thus, the Veteran's audiological and ENT examinations should 
include an assessment as to whether the Veteran's hearing 
defect in the left, as noted on the October 1967 induction 
examination report, was aggravated by his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA 
audiological and ENT examinations to 
determine the nature and etiology of any 
bilateral hearing loss and tinnitus found 
to be present.

a.  With respect to the VA audiologist, 
the following questions should be 
addressed:  Does the Veteran currently 
suffer from hearing loss as defined by VA 
(i.e., hearing in either ear has an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz at 40 decibels or greater; or the 
auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, 
4000 Hertz are 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC Test is less than 94 
percent?

b.  With respect to the ENT examiner: 
After reviewing the claims folder 
(including the service treatment records, 
post-service medical record, and results 
of the VA audiological examinations) and 
examining the Veteran, the examiner is 
asked to offer an opinion addressing the 
following:

	(i) Tinnitus:  If tinnitus is found, 
is it at least as likely as not that the 
currently diagnosed tinnitus is 
attributable to the Veteran's active duty 
service, to include noise exposure 
resulting from the Veteran's active 
service?

        (ii) Right ear:  If hearing loss as 
defined by VA (see paragraph "1(a)" 
above) is found in the right ear, is it 
at least as likely as not that any 
currently diagnosed hearing loss is 
attributable to the Veteran's active duty 
service?  The examiner should take into 
account the Veteran's report of military 
noise exposure (to specifically include 
review of the October 2009 written 
statement submitted by the Veteran), 
occupational, and recreational noise 
exposure when rendering his or her 
opinion.  
        
        (iii) Left ear: Based upon an 
assessment of the entire record and given 
that defective hearing in the left ear 
was noted on the Veteran's induction 
examination report in October 1967, was 
there a worsening of the preexisting 
defective hearing in the left ear during 
his period of active duty service?  In 
answering this question, the examiner is 
asked to specify whether the Veteran 
experienced temporary or intermittent 
flare-ups of diminished hearing in the 
left ear during service; or, whether the 
Veteran developed a permanent worsening 
of the underlying pathology of the 
defective hearing in the left ear due to 
his period of active service that results 
in current disability?  (iv) If there was 
a permanent worsening of the preexisting 
defective hearing in the left ear during 
the Veteran's period of service, was such 
a worsening of the defective hearing in 
the left ear due to the natural progress 
of that condition?

The examiner should provide all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached.

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims remaining on 
appeal, in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


